By Judge Gerald Bruce Lee
This motion arises out of an automobile accident. Plaintiff, in the motion for judgment, alleges that defendant Washington, negligently made improper lane changes, exceeded the speed limit, and caused plaintiff’s injuries. Plaintiff further alleges that defendant Washington was an agent of defendant Wiliams Cartage Company, and that defendant Wiliams Cartage Company did not investigate the qualifications of defendant Washington. Plaintiff seeks punitive damages from both defendants and alleges that defendant Wiliams Cartage Company willfully, with a conscious disregard to the rights of others, failed to investigate the qualifications of defendant Washington and to discover his lack of qualifications.
The demurrer is sustained as to punitive damages because the plaintiff has not alleged that defendant Wiliams Cartage Company ratified or authorized defendant Washington’s negligent behavior. In Hogg v. Plant, 145 Va. 175, 133 S.E. 759 (1926), the court held that a principal could not be held liable for punitive damages unless the agent did something warranting punitive damages and such act was previously authorized or subsequently ratified by the principal.
In the present case, there are no allegations in the motion for judgment which state that the Company ratified or authorized the negligent driving of defendant Washington. Since the motion for judgment does not make *61these allegations, the demurrer as to punitive damages against Williams Cartage Company is sustained.
In Wallen v. Allen, 231 Va. 289, 343 S.E.2d 73 (1986), the court held that punitive damages may be recovered only in cases where a tort has been committed under certain aggravating circumstances. Plaintiff, in this case, has not sufficiently alleged that defendant Washington has done anything warranting punitive damages. The motion for judgment merely states that “defendant Washington operated his vehicle in a negligent manner so as to cause it to collide with the left side of plaintiffs vehicle.” These allegations do not present the egregious facts necessary to warrant a finding of punitive damages against defendant Washington. Therefore, the demurrer is sustained as to both defendants.